                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JERRY LEE HUSKEY, JR.,                            )
                                                  )
               Plaintiff,                         )
                                                  )
        v.                                        )           No. 4:18-cv-00731-AGF
                                                  )
PAUL BURRIS, et al.,                              )
                                                  )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

        This matter comes before the Court on plaintiff Jerry Lee Huskey, Jr.’s motion to appoint

counsel. (Docket No. 17). For the reasons discussed below, plaintiff’s motion will be denied at

this time.

        “A pro se litigant has no statutory or constitutional right to have counsel appointed in a

civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998). Rather, a district court may

appoint counsel in a civil case if the court is “convinced that an indigent plaintiff has stated a

non-frivolous claim…and where the nature of the litigation is such that plaintiff as well as the

court will benefit from the assistance of counsel.” Patterson v. Kelly, 902 F.3d 845, 850 (8th Cir.

2018). When determining whether to appoint counsel for an indigent litigant, the Court considers

relevant factors such as the complexity of the case, the ability of the pro se litigant to investigate

the facts, the existence of conflicting testimony, and the ability of the pro se litigant to present

his or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

        After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Plaintiff has demonstrated, at this point, that he can adequately present his

claims to the Court. Additionally, neither the factual nor legal issues in this case appear to be
unduly complex. Finally, at this stage in the case, it is not known whether there will be

conflicting testimony. The Court will entertain future motions for appointment of counsel as the

case progresses. For now, however, the motion will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to appoint counsel (Docket No. 17)

is DENIED at this time.

       Dated this 6th day of February, 2019.



                                               ______________________________
                                               AUDREY G. FLEISSIG
                                               UNITED STATES DISTRICT JUDGE




                                               2
